DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Pending
Claim 1 was canceled.
Claims 2-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 8, 12, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, and 17-21, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9354716 B1, published: 5/31/2016), in view of Fein et al. (US 20140267409 A1, published: 9/18/2014).
Claim 2:  Sharma teaches a method comprising:
capturing, using a video capture device of a computing device ([Sharma, FIG. 2]; Examiner's Note: as illustrated, Camera 100 is part of Computer 104a), a video stream of a physical activity scene (captures 406 a video stream that includes an activity scene [Sharma, 14:52-61]), the video stream including an activity scene (one or more interface objects [Sharma, 14:52-61]) and a pointing object present in the activity scene (interface objects that are physically intractable with by a user [Sharma, 14:52-61]; hand motions [Sharma, 15:36-40, FIGS. 5]), (in block 404, the camera 110 and/or computing device 104 are then positioned on or proximate an activity surface and the video capture device (e.g., the camera 110) captures 406 a video stream that includes an activity scene of the activity surface and one or more interface objects that are physically intractable with by a user. In some implementations, the detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:52-61].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as speech, facial expressions, hand motions, body language, etc. [Sharma, 15:36-40, FIGS. 5]);
processing, using a processor of a computing device (a data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus [Sharma, 23:1-4]), the video stream for the pointing object (the detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:52-61]; Examiner's Note: FIG. 2 shows both the camera 110 and detection engine 212 as part of Computer 104a.  Thus detector/detection engine does the processing from the camera)
determining, using the processor of the computing device, a position of a portion of the pointing object relative to a graphical element in the activity scene (the detector 304 may determine gestures associated with the TI objects that indicate how the TI objects have been manipulated over time by the user(s). For example and not limitation, the detector 304 may determine the following gestures for the TI objects: Move: indicates object has been moved from one location to another in the activity scene 116 [Sharma, Col. 11, Ln. 55 -- Col. 12, Ln. 5].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as hand motions, body language, etc. For example, the detector 304 may process the facial regions and hand regions of a sequence of video images received from the camera 110 to determine whether the user is gesturing, and if so, may determine which gestures are being performed and pass those gestures along with any TI object events that it generates to one or more of the activity applications 214 [Sharma, 15:36-46, FIGS. 5]).

Sharma does not explicitly teach determining, using the processor of the computing device, a position of a portion of the pointing object relative to a graphical element in the activity scene; determining, using the processor of the computing device, that the position of the portion of the pointing object is pointing to the graphical element; and generating, using the processor of the computing device, a virtual scene based on the determination that the 
However, Fein teaches determining, using the processor of the computing device, a position of a portion of the pointing object relative to a graphical element in the activity scene; determining, using the processor of the computing device, that the position of the portion of the pointing object is pointing to the graphical element (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart [Fein, 0060]); and generating, using the processor of the computing device, a virtual scene based on the determination that the pointing object is pointing to the graphical element; and presenting, in a display of the computing device, the virtual scene (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. For example, if a user is wearing AR glasses in a bookstore, there may be an AR shopping cart displayed on the glasses, viewable to the user. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart. When the user arrives at a checkout stand or register to buy the book, the user may grab the AR book from the shopping cart, drag it onto the real cash register at which point payment may be initiated by the bookstore, and the transaction completed. The user may also select options for delivery of a physical book to herself or as a gift to someone else, and/or delivery of an electronic book to a device [Fein, 0060].  A camera or other detector will recognize and mark the source of an action, in other words the start of the "drag." This is the object to be dragged. The camera or other detector will then monitor the "drag" or the motion away from the source object, and finally the camera or other detector will recognize or mark the destination, or "drop" [Fein, 0063].  FIG. 4 illustrates an example of a user interaction with the instant augmented reality system. FIG. 4a depicts an augmented reality device (a smartphone showing on its display a bookshelf containing books in the camera's field of view [Fein, 0087].  Upon selection of a book, augmented reality system 322 and/or digital image generation module 316 may find in image database 314 and display, or create and display an augmented reality representation 417 of the selected book [Fein, 0089]; [Fein, FIGS. 4a-f, FIG. 5]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of Sharma to include the interaction of a user finger with an interactable object feature of Fein.
One would have been motivated to make this modification to improve upon user gestures between user finger (or tool) with interactable objects.  This would improve computer gesture input to objects that would then invoke associated computer functions.

Claim 9:  The combination of Sharma and Fein, teaches the method of claim 2.  Sharma further teaches wherein determining that the position of the portion of the pointing object is pointing to the graphical element further comprises: mapping, using the processor of the computing device, the activity scene into grid sections and assigning the position of the portion of the pointing object to a first grid section; comparing, using the processor of the computing device, the first grid section to a grid section that includes the graphical element; and (as depicted in FIG. 1B, an example configuration may include an activity surface 102 that includes a pre-configured board 120. The board 120 may be integrated with the stand 106 or may be distinct from the stand 106 but placeable adjacent to the stand 106. The board 120 can indicate to the user the boundaries of the activity surface 102 that is within the field of view of the video capture device 110. The board 120 may include a pattern that coincides with an application operable on the computing device 104 [Sharma, 5:28-36].  the detector 304 may divide the image contained on a given TI object using a grid and may compute color histogram(s) for using the image data from one or more quadrants of the grid [Sharma, 17:67 –  18:3]).

Claim 10:  Sharma teaches a physical activity surface visualization system comprising:
a stand configured to position a computing device (the board 120 may be integrated with the stand 106 or may be distinct from the stand 106 but placeable adjacent to the stand 106 [Sharma, 5:30-32]) having one or more processors (a data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus [Sharma, 23:1-4]);
a video capture device configured to capture a video stream of a physical activity scene (captures 406 a video stream that includes an activity scene [Sharma, 14:52-61]; [Sharma, FIG. 2]; Examiner's Note: as illustrated, Camera 100 is part of Computer 104a), the video stream including an activity scene (one or more interface objects [Sharma, 14:52-61]) and a pointing object present in the activity scene (interface objects that are physically intractable with by a user [Sharma, Col. 14, Ln. 52-61]; hand motions [Sharma, 15:36-40, FIGS. 5]), (in block 404, the camera 110 and/or computing device 104 are then positioned on or proximate an activity surface and the video capture device (e.g., the camera 110) captures 406 a video stream that includes an activity scene of the activity surface and one or more interface objects that are physically intractable with by a user. In some implementations, the detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:52-61].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as speech, facial expressions, hand motions, body language, etc. [Sharma, 15:36-40, FIGS. 5]);
a detector executable by the one or more processors to detect the pointing object in the video stream (the detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:2-61]); and
an activity application executable by the one or more processors to determine that a position of the pointing object is pointing to a graphical element in the activity scene (the detector 304 may determine gestures associated with the TI objects that indicate how the TI objects have been manipulated over time by the user(s). For example and not limitation, the detector 304 may determine the following gestures for the TI objects: Move: indicates object has been moved from one location to another in the activity scene 116 [Sharma, Col. 11, Ln. 55 -- Col. 12, Ln. 5].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as hand motions, body language, etc. For example, the detector 304 may process the facial regions and hand regions of a sequence of video images received from the camera 110 to determine whether the user is gesturing, and if so, may determine which gestures are being performed and pass those gestures along with any TI object events that it generates to one or more of the activity applications 214 [Sharma, 15:36-46, FIGS. 5]).

Sharma does not explicitly teach and an activity application executable by the one or more processors to determine that a position of the pointing object is pointing to a graphical element in the activity scene and generate a virtual scene based on the determination that the pointing object is pointing to the graphical element; and a display configured to render the virtual scene.
However, Fein teaches and an activity application executable by the one or more processors to determine that a position of the pointing object is pointing to a graphical element in the activity scene (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart [Fein, 0060]) and generate a virtual scene based on the determination that the pointing object is pointing to the graphical element; and a display configured to render the virtual scene (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. For example, if a user is wearing AR glasses in a bookstore, there may be an AR shopping cart displayed on the glasses, viewable to the user. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart. When the user arrives at a checkout stand or register to buy the book, the user may grab the AR book from the shopping cart, drag it onto the real cash register at which point payment may be initiated by the bookstore, and the transaction completed. The user may also select options for delivery of a physical book to herself or as a gift to someone else, and/or delivery of an electronic book to a device [Fein, 0060].  A camera or other detector will recognize and mark the source of an action, in other words the start of the "drag." This is the object to be dragged. The camera or other detector will then monitor the "drag" or the motion away from the source object, and finally the camera or other detector will recognize or mark the destination, or "drop" [Fein, 0063].  FIG. 4 illustrates an example of a user interaction with the instant augmented reality system. FIG. 4a depicts an augmented reality device (a smartphone showing on its display a bookshelf containing books in the camera's field of view [Fein, 0087].  Upon selection of a book, augmented reality system 322 and/or digital image generation module 316 may find in image database 314 and display, or create and display an augmented reality representation 417 of the selected book [Fein, 0089]; [Fein, FIGS. 4a-f, FIG. 5]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of Sharma to include the interaction of a user finger with an interactable object feature of Fein.
One would have been motivated to make this modification to improve upon user gestures between user finger (or tool) with interactable objects.  This would improve computer gesture input to objects that would then invoke associated computer functions.

Claim 17:  The combination of Sharma and Fein, teaches the physical activity surface visualization system of claim 10.  Sharma further teaches wherein determining that the position of the pointing object is pointing to the graphical element further comprises: map the activity scene into grid sections and assigning the position of the pointing object to a first grid section; comparing the first grid section to a grid section that includes the graphical element; and determine that the first grid section is the grid section that includes the graphical element (as depicted in FIG. 1B, an example configuration may include an activity surface 102 that includes a pre-configured board 120. The board 120 may be integrated with the stand 106 or may be distinct from the stand 106 but placeable adjacent to the stand 106. The board 120 can indicate to the user the boundaries of the activity surface 102 that is within the field of view of the video capture device 110. The board 120 may include a pattern that coincides with an application operable on the computing device 104 [Sharma, 5:28-36].  the detector 304 may divide the image contained on a given TI object using a grid and may compute color histogram(s) for using the image data from one or more quadrants of the grid [Sharma, 17:67 – 18:3]).

Claim 18:  Sharma teaches a method comprising:
capturing, using a video capture device of a computing device ([Sharma, FIG. 2]; Examiner's Note: as illustrated, Camera 100 is part of Computer 104a), a video stream of a physical activity scene (captures 406 a video stream that includes an activity scene [Sharma, 14:52-61]), the video stream including an activity scene (one or more interface objects [Sharma, 14:52-61]) with a graphical element and a pointing object present (interface objects that are physically intractable with by a user [Sharma, 14:52-61]; hand motions [Sharma, 15:36-40, FIGS. 5]), (in block 404, the camera 110 and/or computing device 104 are then positioned on or proximate an activity surface and the video capture device (e.g., the camera 110) captures 406 a video stream that includes an activity scene of the activity surface and one or more interface objects that are physically intractable with by a user. In some implementations, the detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:52-61].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as speech, facial expressions, hand motions, body language, etc. [Sharma, 15:36-40, FIGS. 5])
processing, using a processor of a computing device (a data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus [Sharma, 23:1-4]), the video stream for the pointing object and the graphical element (to detect and recognize the TI object(s) 114 and their manipulation by one or more users and provide for the virtualization and visualization of the TI objects and/or their manipulation (e.g., see virtualized TI object(s) 118) [Sharma, 5:11-14]; The detector 304 can signal the camera 110 to capture the video stream (e.g., via the camera driver 306) and the camera 110 can provide the video stream to the detector 304 (e.g., directly, via the memory 314, etc.) [Sharma, 14:52-61]; Examiner's Note: FIG. 2 shows both the camera 110 and detection engine 212 as part of Computer 104a.  Thus detector/detection engine does the processing from the camera);
determining, using the processor of the computing device, a position of the pointing object relative to the graphical element (the detector 304 may determine gestures associated with the TI objects that indicate how the TI objects have been manipulated over time by the user(s). For example and not limitation, the detector 304 may determine the following gestures for the TI objects: Move: indicates object has been moved from one location to another in the activity scene 116 [Sharma, Col. 11, Ln. 55 -- Col. 12, Ln. 5].  The detector 304 may then determine 506 whether the video received from the camera 110 contains a scene including a user (i.e., a user scene), and if so, can process 508 the user scene 126 for user inputs, such as hand motions, body language, etc. For example, the detector 304 may process the facial regions and hand regions of a sequence of video images received from the camera 110 to determine whether the user is gesturing, and if so, may determine which gestures are being performed and pass those gestures along with any TI object events that it generates to one or more of the activity applications 214 [Sharma, 15:36-46, FIGS. 5]).

Sharma does not explicitly teach determining, using the processor of the computing device, a position of the pointing object relative to the graphical element; and generating, using the processor of the computing device, a virtual scene based on the determination that the pointing object is not pointing to the graphical element; and presenting, in a display of the computing device, the virtual scene.
However, Fein teaches determining, using the processor of the computing device, a position of the pointing object relative to the graphical element (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart [Fein, 0060]); and generating, using the processor of the computing device, a virtual scene based on the determination that the pointing object is not pointing to the graphical element; and presenting, in a display of the computing device, the virtual scene (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. For example, if a user is wearing AR glasses in a bookstore, there may be an AR shopping cart displayed on the glasses, viewable to the user. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart. When the user arrives at a checkout stand or register to buy the book, the user may grab the AR book from the shopping cart, drag it onto the real cash register at which point payment may be initiated by the bookstore, and the transaction completed. The user may also select options for delivery of a physical book to herself or as a gift to someone else, and/or delivery of an electronic book to a device [Fein, 0060].  A camera or other detector will recognize and mark the source of an action, in other words the start of the "drag." This is the object to be dragged. The camera or other detector will then monitor the "drag" or the motion away from the source object, and finally the camera or other detector will recognize or mark the destination, or "drop" [Fein, 0063].  FIG. 4 illustrates an example of a user interaction with the instant augmented reality system. FIG. 4a depicts an augmented reality device (a smartphone showing on its display a bookshelf containing books in the camera's field of view [Fein, 0087].  Upon selection of a book, augmented reality system 322 and/or digital image generation module 316 may find in image database 314 and display, or create and display an augmented reality representation 417 of the selected book [Fein, 0089]; [Fein, FIGS. 4a-f, FIG. 5]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of Sharma to include the interaction of a user finger with an interactable object feature of Fein.
One would have been motivated to make this modification to improve upon user gestures between user finger (or tool) with interactable objects.  This would improve computer gesture input to objects that would then invoke associated computer functions.

Claim 19:  The combination of Sharma and Fein, teaches the method of claim 18.  Sharma further teaches wherein the virtual scene includes an assistive routine that provides a guidance in the virtual scene to guide a user to move the pointing object to the graphical element (the activity applications 214 operating on each user's computing device 104 may display a synchronized virtual representation of the board game, track and display the movement of the game pieces, compute and display the score, provide tips and or help (e.g., game rules), etc. [Sharma, 21:42-47].  Activity applications 214 could assist vision impaired individuals to learn to read braille using customized TI objects that include the braille and that are recognizable to the detection engine 212 [Sharma, 21:54-57]).
 
Claim 20:  The combination of Sharma and Fein, teaches the method of claim 18.  Sharma further teaches wherein determination that the pointing object is not pointing to the graphical element further comprises: mapping, using the processor of the computing device, the activity scene into grid sections and assigning the position of the pointing object to a first grid section; comparing, using the processor of the computing device, the first grid section to a second grid section that includes the graphical element; and determining, using the processor of the computing device, that the first grid section is a different grid section than the second grid section that includes the graphical element (as depicted in FIG. 1B, an example configuration may include an activity surface 102 that includes a pre-configured board 120. The board 120 may be integrated with the stand 106 or may be distinct from the stand 106 but placeable adjacent to the stand 106. The board 120 can indicate to the user the boundaries of the activity surface 102 that is within the field of view of the video capture device 110. The board 120 may include a pattern that coincides with an application operable on the computing device 104 [Sharma, 5:28-36].  the detector 304 may divide the image contained on a given TI object using a grid and may compute color histogram(s) for using the image data from one or more quadrants of the grid [Sharma, 17:67 – 18:3]).
 
Claim 21:  The combination of Sharma and Fein, teaches the method of claim 18, wherein the graphical element is a printed image on an activity object in the activity scene (to detect and recognize the TI object(s) 114 and their manipulation by one or more users and provide for the virtualization and visualization of the TI objects and/or their manipulation (e.g., see virtualized TI object(s) 118) [Sharma, 5:11-14]; Examiner's Note: wherein virtualized object 118 is printed on the screen depicting the activity scene).

Claims 3 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9354716 B1, published: 5/31/2016) and Fein et al. (US 20140267409 A1, published: 9/18/2014), and in further view of Kaftory et al. (US 20080260244 A1, published: 10/23/2008).
Claim 3:  The combination of Sharma and Fein, teaches the method of claim 2.  Fein further teaches and determining, using the processor of the computing device, the position of the portion of the pointing object using the identified pointing marker (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart [Fein, 0060]).  The combination of Sharma and Fein, does not teach wherein the pointing object includes a pointing marker and determining a position of a portion of the pointing object further comprises: identifying, using the processor of the computing device, the pointing marker in the video stream.
However, Kaftory teaches wherein the pointing object includes a pointing marker (object 104 may include or have thereon… pre-defined pattern, attached or printed a mark [Kaftory, 0018, FIG. 1]) and determining a position of a portion of the pointing object further comprises: identifying, using the processor of the computing device, the pointing marker in the video stream (a method of identifying a pre-defined pattern of pre-defined colors on a pre-defined area of an object in an image, and issuing a signal that said detected pattern corresponds to a value stored in a memory [Kaftory, 0004].  An imager 102 that may capture an image of an object 104, and relay or transmit digital information about the image to processor 106. Object 104 may include or have thereon a number of colored areas 108 that may be arranged for example in a known or pre-defined pattern, such as a series of bars, circles, rectangles or other shapes, on an area of object 104, such as a rim or perimeter 110 of object 104 or on other areas of object 104. Object 104 may include an area 105 that is not colored, or that is colored or blank. For example, the color of area 105 may be white. In some embodiments, in a middle or other part of the blank or white space or on some other part of object 104, there may be affixed, attached or printed a mark, such as a shape, number, letter, drawing or other FIG. 112 to be identified. A list of patterns of colored areas 108 may be associated with one or more objects 104 or FIG. 112 that may be attached to object 104, and such lists and associations may be stored in a memory 114 that may be connected to processor 106 [Kaftory, 0018, FIG. 1]; [Kaftory, 0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the visualization markers identifying objects feature of Kaftory.
One would have been motivated to make this modification to improve upon gesturing of objects by more precisely identifying objects to be interacted with, based on a marker that tells the computer the type of object being interacted with.  This would improve gestures to objects that can now be understood by the computer in context of object type that would execute associated computer functions.

Claim 11:  The combination of Sharma and Fein, teaches the physical activity surface visualization system of claim 10.  Fein further teaches and determine the position of the pointing object using the identified pointing marker (a user may perform a drag-and-drop operation from the real world into an augmented reality ("AR") view or display, and vice versa. The user may then find a real book on a book shelf at the book store, point to the real book, peel off or otherwise pull an augmented reality representation of the book into the AR shopping cart [Fein, 0060]).  The combination of Sharma and Fein, does not teach wherein the pointing object includes a pointing marker and the activity application is further configured to identify the pointing marker in the video stream.
Kaftory teaches wherein the pointing object includes a pointing marker (object 104 may include or have thereon… pre-defined pattern, attached or printed a mark [Kaftory, 0018, FIG. 1]) and the activity application is further configured to identify the pointing marker in the video stream (a method of identifying a pre-defined pattern of pre-defined colors on a pre-defined area of an object in an image, and issuing a signal that said detected pattern corresponds to a value stored in a memory [Kaftory, 0004].  An imager 102 that may capture an image of an object 104, and relay or transmit digital information about the image to processor 106. Object 104 may include or have thereon a number of colored areas 108 that may be arranged for example in a known or pre-defined pattern, such as a series of bars, circles, rectangles or other shapes, on an area of object 104, such as a rim or perimeter 110 of object 104 or on other areas of object 104. Object 104 may include an area 105 that is not colored, or that is colored or blank. For example, the color of area 105 may be white. In some embodiments, in a middle or other part of the blank or white space or on some other part of object 104, there may be affixed, attached or printed a mark, such as a shape, number, letter, drawing or other FIG. 112 to be identified. A list of patterns of colored areas 108 may be associated with one or more objects 104 or FIG. 112 that may be attached to object 104, and such lists and associations may be stored in a memory 114 that may be connected to processor 106 [Kaftory, 0018, FIG. 1]; [Kaftory, 0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the visualization markers identifying objects feature of Kaftory.
.

Claims 5, 6, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9354716 B1, published: 5/31/2016) and Fein et al. (US 20140267409 A1, published: 9/18/2014), and in further view of Woo et al. (US 20170140552 A1, published: 5/18/2017).
Claim 5:  The combination of Sharma and Fein, teaches the method of claim 2.  The combination of Sharma and Fein, does not teach wherein the pointing object is a shape that is detectable by the computing device.
However, Woo teaches wherein the pointing object is a shape that is detectable by the computing device (in order to sense a hand posture, a hand posture may be recognized by attaching a tracking marker or sensor to a hand or a finger or attaching a small-sized camera to a wrist [Woo, 0005].  Only predefined finger shapes are recognized and scaling mapping between a hand and a virtual world must be initially set [Woo, 0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the pointing marker feature of Woo.


Claim 6:  The combination of Sharma, Fein, and Woo, teaches the method of claim 5.  Woo further teaches wherein the shape is one of a rod, a pointer, and a magnifying glass (only predefined finger shapes are recognized and scaling mapping between a hand and a virtual world must be initially set [Woo, 0010]; Examiner's Note: wherein the finger next to the thumb is called pointer).

Claim 13:  The combination of Sharma and Fein, teaches the physical activity surface visualization system of claim 10.  The combination of Sharma and Fein, does not teach wherein the pointing object is a shape that is detectable by the computing device.
However, Woo teaches wherein the pointing object is a shape that is detectable by the computing device (in order to sense a hand posture, a hand posture may be recognized by attaching a tracking marker or sensor to a hand or a finger or attaching a small-sized camera to a wrist [Woo, 0005].  Only predefined finger shapes are recognized and scaling mapping between a hand and a virtual world must be initially set [Woo, 0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the pointing marker feature of Woo.
One would have been motivated to make this modification to improve computer gesture interaction by improving the computer's ability to sense the user's pointer (finger or stylus).  Adding a pointing marker to the user's input pointer (finger or stylus), the computer will be able to better perceive said pointer, and be able to make better execution of simulating a touch between said user's pointer, and the objects that the user wishes to interact with.

Claim 14:  The combination of Sharma, Fein, and Woo, teaches the physical activity surface visualization system of claim 13.  Woo further teaches wherein the shape is one of a rod, a pointer, and a magnifying glass (only predefined finger shapes are recognized and scaling mapping between a hand and a virtual world must be initially set [Woo, 0010]; Examiner's Note: wherein the finger next to the thumb is called pointer).

Claims 7 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9354716 B1, published: 5/31/2016) and Fein et al. (US 20140267409 A1, published: 9/18/2014), and in further view of Brown et al. (US 20110304577 A1, published: 12/15/2011).
Claim 7:  The combination of Sharma and Fein, teaches the method of claim 2.  The combination of Sharma and Fein, does not teach wherein the pointing object includes a tip that has a hollowed out center that is configured to be placed over the graphical element.
However, Brown teaches wherein the pointing object includes a tip that has a hollowed out center that is configured to be placed over the graphical element (the body (shaft) 46 of stylus 45 is non-conductive and hollow [Brown, 0100, FIG. 9]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the hollow stylus feature of Brown.
One would have been motivated to make this modification in view of the complex nature of machines that require multiple parts.  In such a case with a machine having multiple parts, a design involving an outer case can keep the internal parts safe.  A stylus, like a pen, is a cylindrical object, which includes the working elements within.  To keep costs down, designing objects that include an outer case may be more cost effective than designing a solid machine with bolted on parts.

Claim 15:  The combination of Sharma and Fein, teaches the physical activity surface visualization system of claim 10.  The combination of Sharma and Fein, does not teach wherein the pointing object includes a tip that has a hollowed-out center that is configured to be placed over the graphical element.
However, Brown teaches wherein the pointing object includes a tip that has a hollowed-out center that is configured to be placed over the graphical element (the body (shaft) 46 of stylus 45 is non-conductive and hollow [Brown, 0100, FIG. 9]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user input gesturing to an object to invoke a particular function invention of the combination of Sharma and Fein, to include the hollow stylus feature of Brown.
One would have been motivated to make this modification in view of the complex nature of machines that require multiple parts.  In such a case with a machine having multiple parts, a design involving an outer case can keep the internal parts safe.  A stylus, like a pen, is a cylindrical object, which includes the working elements within.  To keep costs down, designing objects that include an outer case may be more cost effective than designing a solid machine with bolted on parts.

Additional References
Augmented Reality
Hilliges et al. (US 20170109938 A1, published: 4/20/2017)
Hastings et al. (US 20130042296 A1, published: 2/14/2013)
Stylus with Ring (without mention of dark and light ring)
Nguyen (US 20140292707 A1, published: 10/2/2014)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145